In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0292V
                                          UNPUBLISHED


    SHARI HARTLEY,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: August 10, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Dhairya Divyakant Jani, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

        On March 16, 2020, Shari Hartley filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) resulting from an influenza (“flu”) vaccine received on October
2, 2018. Petition at 1; Stipulation, filed August 10, 2022, at ¶¶ 2-4. Petitioner further
alleges the vaccine was received in the United States, her pain has lasted longer than six
months, and neither Petitioner nor any other party has ever received compensation in the
form of an award or settlement for her vaccine-related injury. Petition at ¶¶ 1, 11-12;
Stipulation at ¶¶ 3-5. “Respondent denies that petitioner sustained a SIRVA injury within
the Table time period, and further denies that the flu vaccine caused petitioner to suffer a
left shoulder injury or any other injury or her current condition.” Stipulation at ¶ 6.

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       Nevertheless, on August 10, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $101,255.72 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                    OFFICE OF SPECIAL MASTERS

* * * * * * * * >I< * * * * * * * *           >I< >I< >I< >I< >I< >I<   *****   >I<

SHARI HARTLEY,                                                                  *
                                                                                >I<


                                   Petitioner,                                  *
                                                                                *
V.                                                                              *     No. 20-292V (ECF)
                                                                                >I<
                                                                                      CHIEF SPECIAL MASTER
                                                                                >I<
                                                                                      BRIAN H. CO RCORAN
SECRET ARY OF HEALTH                                                            >I<

                                                                                >I<
AND HUMAN SERVICES,
                                                                                >I<


                                   Respondent.                                  *
*    >I< >I<   * * * * * * * * * * >I< * * * * * >I<      >I< >I<   ******      >I<



                                                                STIPULATION

                 The parties hereby stipulate to the following matters:

                 l . Shari Hartley, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-l Oto -34 (the "Vaccine Program").

The petition seeks compensation for injuries allegedly related to petitioner's receipt of an

influenza ("flu") vaccine, which is a vaccine contained in the Vaccine Injury Table (the "Table''),

42 C. F.R. § 100.3 (a).

                 2. Petitioner received the flu vaccine on October 2, 2018.

                 3. The vaccination was administered within the United States.

                 4. Petitioner alleges that she suffered from a left shoulder injury related to vaccination

administration ("SlRV A") as a result of receiving the flu vaccine, and suffered the residual

effects of this alleged injury for more than six months.

                 5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

                 6. Respondent denies that petitioner sustained a SlRYA injmy within the Table time
period, and further denies that the tlu vaccine caused petitioner to suffer a left shoulder injmy or

any other injury or her current condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the ter1J1s of this Stipulation, and after petitioner has fi led an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2 I (a)( I), the Secretary of Health and I luman Services will issue

the following vaccine compensation payment:

        A lump sum of$ IO1,255.72 in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be availab le under 42
        U.S.C. § 300aa-l 5(a).

        9. As soon as practicable after the entry of j udgment on entitlement in this case, and after

petitioner has fi led both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2 l(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        I 0. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U. S.C. § 300aa- 15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U. S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.




                                                   2
        l 1. Payment made pursuant to paragraph 8 of this Stipulation an        15. If the special master fai ls to issue a decision in complete conformity with the terms

of this Stipu lation or if the Court of Federal Claims fai ls to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Ch ildhood Vaccine Jnjury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and IJuman Services that the flu vaccine caused petitioner to have a left

shoulder injury, or any other injury or her current condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

I
I
I
I
I
I
I
I
I
I


                                                  4
Respcctrull y ~ub111ittcd.

Pln'ITIONER:




AT'l'OH~EY OF R ECORD FOR                                           AUT IIORIZEI> Rl FOR
OF TIIF. SI::C RETARY OF II EALTII                                  HES PO~ D ENT:
AND H U:vtAN SE RV lCES:
George R. Grimes -        Dl<11t,1l1y i.1grwd hy t,,,.mJt' R
                          Grlnw, ~It.
514                       11,,to lUJJ07   J l 1/ :)   I} 0<00

C'DR GEORC,E Rl:FD {iR IMJ:S, MD. MPII
Dirc1,;hH, Division ur lnjury                                       T1ial /\ttomcy
  Compcnsat ion Programs                                             i'P11s Brandi. Civil Division
l kalth Systems Hurcau                                              U.S. lkpait111cnt ot'Ju~licL'
I lcalth Resources and Sen ice"                                     f' 0 . Box 14/i
 AJm i nislratio n                                                  lknjainin Franklin Stat ion
U.S. Department of I Icalth and                                     Washington. I)(' 2004•1-0 Iti()
 11 umnn Services                                                   202-61 (1-•k1:'ih
5600 Fishers Lane, OX 1·1(,13                                       I '. m;iil: l)hairya.Ja nifc1. usdoJ .gnv
Rockvi lle,   :vm 20X57


Dated:




                                                                5